In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for a writ of mandamus/prohibition involving an expedited election matter. Upon consideration thereof,
It is ordered by the court, sua sponte, that the parties shall comply with the following schedule: respondents’ answer is due Thursday, November 18; relator’s brief and evidence are due Tuesday, November 23; respondents’ brief and evidence are due Monday, November 29; and relator’s reply brief is due Tuesday, November 30.
The parties shall serve all documents filed in this case by personal service, facsimile transmission, or e-mail on the date of the filing. The Clerk’s office shall refuse to file any requests for extension of time in this case.
Pfeifer, Acting C.J.